Order entered December 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00857-CV

 HUMITECH DEVELOPMENT CORPORATION, AND EMIL LIPPE, JR., Appellants

                                                V.

               ALAN PERLMAN, MICHAEL PERLMAN, ET AL, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 09-09266-J

                                            ORDER
       On February 12, 2013, this Court ordered the Dallas County District Clerk “to file a

supplemental clerk’s record consisting of the full and complete arbitration record consisting of

all filings in the arbitration and the court reporter’s record and exhibits from the arbitration

proceeding.” The district clerk filed a supplemental clerk’s record in this Court on March 11,

2013. However, it has since come to this Court’s attention that the appellate record does not

contain “the full and complete arbitration record.” Accordingly, we ORDER the trial court to

conduct a hearing and determine which parts, if any, of the arbitration record that were before the

trial court are missing from the appellate record. If any part of the arbitration record that was

before the trial court is missing from the appellate record, then we ORDER the trial court to

determine whether the appellate record may be supplemented from the trial court’s record or by
agreement of the parties. If the parts of the arbitration record missing from the appellate record

cannot be supplemented from the trial court’s record or agreement of the parties, then we

ORDER the trial court to determine what constitutes an accurate copy of the missing items. See

TEX. R. APP. P. 34.5(e). We further ORDER the trial court to file findings of fact with this

Court regarding these matters by January 31, 2014.

                                                     /s/    LANA MYERS
                                                            PRESIDING JUSTICE